UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 SHEILA RICHMOND, on behalf of R.R.,

    Plaintiff,

        v.                                              Civil Action No. 13-817 (CKK)
 CAROLYN W. COLVIN, acting
 Commissioner of Social Security

    Defendant.


                                MEMORANDUM OPINION
                                  (December 20, 2013)

       On September 20, 2013, the Court ordered the Plaintiff to file her Motion for Judgment

of Reversal on or before November 26, 2013. See Order (Sept. 20, 2013), ECF No. [11]. On

November 26, 2013, the Court granted the Plaintiff’s motion for an extension of time until

December 17, 2013, to file her Motion for Judgment of Reversal. See Order (Nov. 26, 2013),

ECF No. [13]. The Plaintiff’s Motion for Judgment of Reversal was not filed on December 17,

2013. As of the date of this Memorandum Opinion, the public docket reflects that Plaintiff has

not filed her Motion for Judgment of Reversal or a Motion for Extension of Time.

       Accordingly, this matter is DISMISSED WITHOUT PREJUDICE for want of

prosecution.

       SO ORDERED.

                                                       /s/
                                                   COLLEEN KOLLAR-KOTELLY
                                                   UNITED STATES DISTRICT JUDGE